Citation Nr: 0029769
Decision Date: 11/13/00	Archive Date: 12/28/00

DOCKET NO. 95-27 000               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a bipolar disorder.

2. Entitlement to service connection for post traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to July 1971.
He served in Vietnam from April 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in March 1999, when it was
remanded for Social Security Administration (SSA) medical records
and details of claimed stressors for verification. The SSA records
were obtained. The veteran responded that he could not remember any
additional stressor details. The requested development has been
completed to the extent possible. The Board now proceeds with its
review of the appeal.

FINDINGS OF FACT

1. Bipolar disorder was not manifest during service or within one
year of separation from service. Competent evidence attributing
bipolar disorder to service has not been presented.

2. The veteran does not have post traumatic stress disorder (PTSD)
as the result of active service. Claimed stressors have not been
verified.

3. The veteran was not in combat.

2 -

CONCLUSIONS OF LAW

1. A bipolar disorder was not incurred in or aggravated by active
service and may not be presumed to have been incurred therein. 38
U.S.C.A. 101(16), 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.303
(1999).

2. PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 101(16), 1110 (West 1991); 38 C.F.R. 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered this case under the provisions of 38
U.S.C. 5107, signed by the President and effective October 30,
2000.

(a) The Secretary shall assist a claimant in developing all facts
pertinent to a claim for benefits under this title. Such assistance
shall include requesting information as described in section 5106
of this title. The Secretary shall provide a medical examination
when such examination may substantiate entitlement to the benefits
sought. The Secretary may decide a claim without providing
assistance under this subsection when no reasonable possibility
exists that such assistance will aid in the establishment of
entitlement.

(b) The Secretary shall consider all evidence and material of
record in a case before the Department with respect to benefits
under laws administered by the Secretary and shall give the
claimant the benefit of the doubt when there is an approximate
balance of positive and negative evidence regarding any issue
material to the determination of the matter.

(c) Except when otherwise provided by this title or by the
Secretary in accordance with the provisions of this title, a person
who submits a claim for

3 -

benefits under a law administered by the Secretary shall have the
burden of proof.

H.R. 4205, the Floyd D. Spence National Defense Authorization Act
for FY 2001, Title XVI, Subtitle B, 1611 (October 30, 2000).

The statement of the case and several supplemental statements of
the case notified the veteran of the evidence required for his
claim. 38 U.S.C.A. 5103, 7105 (West 1991). There were several
requests for detailed stressor information. The RO has obtained
service medical records, service personnel records, and has
attempted to obtained verification of stressors based on the
information available. SSA records have been obtained. The veteran
has been examined. The veteran has not indicated that there is any
other evidence which VA could obtain to support his claims. Any
duty owed to the veteran has been met.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
101(16), 1110 (West 1991). That means that for a claim of service
connection, there must be evidence of a current disability,
evidence of disease or injury during service and evidence of a link
between the two. Further, the evidence must be competent. That is,
an injury during service may be verified by medical or lay witness
statements; however, the presence of a current disability requires
a medical diagnosis; and, where an opinion is used to link the
current disorder to a cause during service, a competent opinion of
a medical professional is required. See Caluza v. Brown, 7 Vet.
App. 498 (1995).

Service connection may be granted for any disease diagnosed after
service when all the evidence establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d) (1999).

With chronic disease shown as such in service so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent

- 4 -

causes. 38 C.F.R. 3.303(b) (1999). In this case, there is no
evidence of a bi-polar disorder or PTSD during service. There is no
evidence of any chronic mental disorder in the service medical
records. When the veteran was examined for separation from service,
in April 1971, his psychiatric status was normal. Since service, no
physician has identified any manifestation during service of a bi-
polar disorder, PTSD, or any other chronic mental disorder. There
is no competent evidence of a bipolar disorder within 1 year of
separation from service.

Continuity of symptomatology is required only where the condition
noted during service is not, in fact, shown to be chronic or where
the diagnosis of chronicity may be legitimately questioned. When
the fact of chronicity in service is not adequately supported, then
a showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b) (1999). The veteran has claimed that he
was symptomatic since serving in Vietnam. However, no physician or
other trained medical professional has linked the claimed
continuing symptoms to a bi-polar disorder. See Savage v. Gober, 10
Vet. App. 488, 497 (1997).

At his April 1996 RO hearing, the veteran testified that his
earliest psychiatric treatment was in December 1993, when he sought
VA help. This led to hospitalization and a diagnosis of bipolar
disorder. The United States Court of Appeals for the Federal
Circuit has held that evidence of a prolonged period without
medical complaint can be considered, along with other factors
concerning the veteran's health and medical treatment during and
after military service. The trier of fact should consider all of
the evidence including the availability of medical records, the
nature and course of the disease or disability, the amount of time
that elapsed since military service, and any other relevant facts.
Maxson v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000). Here, there
is no evidence of psychiatric disability or bi-polar disorder until
over 22 years after the veteran left active service. There is no
medical opinion which connects a current bi-polar disorder to
service. The preponderance of evidence establishes an onset long
after service. The positive and negative evidence on this point is
not in approximate balance. There is no doubt to be resolved.
Therefore, service connection for bipolar disorder is denied.

- 5 -

Combat

In the case of any veteran who engaged in combat with the enemy in
active service with a military, naval, or air organization of the
United States during a period of war, campaign, or expedition, the
Secretary shall accept as sufficient proof of service-connection of
any disease or injury alleged to have been incurred in or
aggravated by such service satisfactory lay or other evidence of
service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardships of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, and, to that
end, shall resolve every reasonable doubt in favor of the veteran.
Service-connection of such injury or disease may be rebutted by
clear and convincing evidence to the contrary. The reasons for
granting or denying service-connection in each case shall be
recorded in full. 38 U.S.C.A. 1154(b) (West 1991).

The implementing regulation provides: Satisfactory lay or other
evidence that an injury or disease was incurred or aggravated in
combat will be accepted as sufficient proof of service connection
if the evidence is consistent with the circumstances, conditions or
hardships of such service even though there is no official record
of such incurrence or aggravation. 38 C.F.R. 3.304(d) (1999).

The veteran claims combat service in Vietnam. This claim is not
substantiated by the service medical records, service personnel
records, witness statements, attempts to verify alleged stressors
or any other evidence of record. While the veteran's sworn
testimony and certified statements are evidence, by themselves,
they do not establish entitlement to the provisions provided by 38
U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 3.304(d) (1999).

6 -

POW

The veteran has asserted that he was captured by the South
Vietnamese who took him to a village and kept him in a tiger cage
for 24 hours. There are special presumptions for former prisoners
of war. 38 C.F.R. 3.304(e) (1999). However, those provisions do not
apply because the claimed former prisoner of war status is not
supported by the evidence of record. 38 C.F.R. 3.1(y) (1999). The
only evidence supporting the claim are statements made by the
veteran in connection with his current claim. There are no witness
statements or other records of such an event. Information from the
United States Army and Joint Services Environmental Support Group
(ESG) [now the U.S. Armed Services Center for Research of Unit
Records (USASCRUR)] does not verify the veteran's capture or
confinement. The service personnel records do not show that he was
captured. The actual personnel records made during service are more
probative as to his status and these show service with various
signal units in Vietnam without any indication of capture. The
preponderance of evidence establishes that the veteran is not a
former prisoner of war.

PTSD

Previously, service connection for PTSD required medical evidence
establishing a clear diagnosis of the condition, credible
supporting evidence that the claimed inservice stressor actually
occurred, and a link established by medical evidence, between
current symptomatology and the claimed inservice stressor. If the
claimed stressor was related to combat, service department evidence
that the veteran engaged in combat, or that the veteran was awarded
the Purple Heart, Combat Infantryman Badge, or similar combat
citation was accepted, in the absence of evidence to the contrary,
as conclusive evidence of the claimed inservice stressor. 38 C.F.R.
3.304(f) (1998). The veteran has claimed that he was awarded a
Purple Heart and Bronze Star Medal with "V" device. However, there
is no service department evidence of such awards. The service
personnel records verify the

- 7 -

veteran's Vietnam service and awards for serving in Vietnam and do
not show any combat, Purple Heart, Bronze Star Medal, or similar
combat citation.

To comply with the decision of the Court in Cohen v. Brown, 10 Vet.
App. 197 (1997) VA issued a final rule, effective March 7, 1997,
amending 38 C.F.R. 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence diagnosing
the condition in accordance with 4.125(a) of this chapter; a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to that combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor. If the evidence establishes that the veteran was a
prisoner-of-war under the provisions of 3.1(y) of this part and the
claimed stressor is related to that prisoner-of-war experience, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor. 64 Fed. Reg. 32807 (June 18,
1999), to be codified at 38 C.F.R. 3.304(f) (1999).

The veteran listed various claimed stressors in a letter received
by the RO in April 1996. He stated that he was assigned to a Ranger
unit. That assignment was not verified. The service personnel
records provide the most probative evidence on this point and they
show he was assigned to a signal or communications unit throughout
his tour in Vietnam.

The first stressor listed by the veteran was a mortar attack on
Saigon, upon his first night in Vietnam. The records show he
arrived in Vietnam in April 1966. There

8 -

was no verified attack at that time. There is no credible
supporting evidence that this claimed in-service stressor occurred.

The veteran stated that 3 days after his arrival, he went to Qui
Nhon and after being there a week, there was a mortar attack. He
stated that he assisted a soldier whose leg had been blown off. ESG
reported that it was unable to document any attacks on Qui Nhon
during the veteran's tour. ESG indicated that additional
information from the veteran might be helpful. As noted above this
request was passed on to the veteran who replied that he could not
remember any additional details. There is no credible supporting
evidence that this claimed in-service stressor occurred.

The veteran reported that his unit moved to Nha Trang, stayed for
about 1 month and had several firefights. ESG reported that it was
unable to document any attacks on Nha Trang during the veteran's
tour. ESG indicated that additional information from the veteran
might be helpful. As noted above this request was passed on to the
veteran who replied that he could not remember any additional
details. There is no credible supporting evidence that this claimed
in-service stressor occurred.

The veteran stated that after a month at Cam Ranh Bay, he rejoined
the Ranger unit and the 101st Airborne at a fire base at Phan Rang.
The service personnel records show the veteran was assigned to
Company C of the 41st Signal Battalion. ESG confirms the unit
supported 101st Airborne at Phan Rang by establishing high
frequency and single side band stations in support of operations
and providing entry into the telephone long distance system. The
veteran reports that he was shot in the right arm and that he was
captured by the South Vietnamese who took him to a village and kept
him in a tiger cage for 24 hours. There is no credible supporting
evidence that this claimed in-service stressor occurred.

The veteran wrote that he performed operations in the Long Binh
area, operating out of Phan Rang. They reportedly secured the area
and took a lot of casualties. ESG confirmed that security at Long
Binh was penetrated in October, November,

- 9 -

December 1996, and February 1967 with the destruction of ordinance
on each occasion. The convoy of another unit was attacked in
November 1966. ESG did not confirm the involvement of the veteran
or his unit. There is no credible supporting evidence that this
claimed in-service stressor occurred.

The veteran told of action in the Ashau Valley in which 3 men were
lost. The names of casualties provided by the veteran could not be
found on casualty lists by ESC. The veteran stated that he was hit
in the head, face and knees with grenade fragments. Such injuries
are not confirmed by his service medical or personnel records. ESG
confirmed enemy movement in the Ashau Valley. ESG did not confirm
the involvement of the veteran or his unit. There is no credible
supporting evidence that this claimed in-service stressor occurred.

Sxxxxx X. Xxxxxx reported serving in Vietnam with the veteran.
After the enemy was defeated in a battle, a base was established at
Vinh Long. They had the duty of guarding the perimeter and lived on
the perimeter. One day the veteran returned from patrol and found
that his pet monkey had been killed by a Korean. The veteran
attempted revenge but the Korean escaped the burning latrine and
their superiors never found out who burned down the latrine. Mr.
Xxxxxx did not confirm the involvement of the veteran or his unit
in any of the stressors claimed by the veteran. While the loss of
a pet may be painful, Mr. Xxxxxx's statement does not provide
credible supporting evidence that the in-service stressors claimed
by the veteran actually occurred.

The Board notes that there have been diagnoses of PTSD; however,
none of the claimed stressors have been verified and the veteran
has responded that he can not provide any additional information to
verify the claimed stressors. Because the stressors have not been
verified, the claim for service connection for PTSD must be denied.
The preponderance of evidence is against the claim and there is no
doubt to be resolved. 38 U.S.C. 5107.

- 10-

ORDER 

Service connection for bipolar disorder and PTSD is denied.


H. N. SCHWARTZ
Veterans Law Judge
Board of Veterans' Appeals


- 11 -


